                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JIM CAMPBELL, et al.

      Plaintiffs,

v.                                                          CV No. 17-1215 PJK/CG

MONIQUE JACOBSON, et al.,

      Defendants.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Wednesday, March

13, 2019, at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts,

and enter access code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                 ___________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
